Citation Nr: 1209134	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  07-13 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, as secondary to the service-connected diabetes mellitus, type II.  

2.  Entitlement to service connection for hypertension, to include as secondary to the service-connected posttraumatic stress disorder (PTSD) and/or the service-connected diabetes mellitus, type II.  

3.  Entitlement to service connection for liver disease, to include as a result of in-service exposure to herbicides.  

4.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for liver disease as a result of VA treatment in the 1990s.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2006 and January 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In May 2010, the Veteran testified at a hearing conducted at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

In September 2010, the Board remanded these issues to obtain additional treatment records and to afford the Veteran a VA examination.  Review of the record reflects substantial compliance with the Board's Remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board's Remand also remanded the issues of service connection for diabetes mellitus, type II and PTSD.  In a November 2011 rating decision, the Appeals Management Center (AMC) awarded service connection for those issues.  As the Veteran has not appealed the effective dates and/or disability ratings assigned to his now service-connected diabetes mellitus, type II, and/or service-connected PTSD, the Board finds that the only issues before it are those listed on the title page of this decision.

Further, in adjudicating the claims on appeal, the RO considered the issue of service connection for peripheral neuropathy on a direct basis and also as secondary to the service-connected diabetes mellitus, type II.  However, the Veteran's contentions throughout this appeal have indicated that he only claims service connection on a secondary basis.  The Veteran has not contended that his peripheral neuropathy is directly related to his military service; rather, his arguments have been that it is either caused, or aggravated, by his service-connected diabetes mellitus, type II.  Accordingly, the Board has characterized the issue as set forth on the title page of this decision and will address this issue on a secondary basis only.  

Additionally, the Board observes that the Veteran contends having liver disease both as a result of VA treatment and directly as a result of his military service, including being due to herbicide exposure.  In September 2010, the AMC provided notice to the Veteran as to how to substantiate claim of entitlement to compensation under 38 U.S.C.A. § 1151.  In its November 2011 supplemental statement of the case (SSOC), the AMC did not list entitlement to compensation 38 U.S.C.A. § 1151 for liver disease as a separate issue, but did address the merits of that theory of entitlement when it adjudicated the issue of entitlement to direct service connection for this disability.  As the Veteran has contended two separate theories of entitlement for his liver disease, the Board has framed the issues separately as set forth on the title page of this decision.  Further, as the AMC addressed the merits of the claim of entitlement to compensation under 38 U.S.C.A. § 1151, the Veteran will not be prejudiced by the Board's adjudication of that issue.  


FINDINGS OF FACT

1.  Peripheral neuropathy was not caused, or aggravated, by the service-connected diabetes mellitus, type II.  

2.  Hypertension was first diagnosed many years after the Veteran's active duty; is not causally or etiologically related to such service; and was not caused, or aggravated, by his service-connected PTSD and/or his service-connected diabetes mellitus, type II.  
3.  Liver disease was first diagnosed many years after the Veteran's active duty and is not causally or etiologically related to such service, including his conceded in-service exposure to herbicides.  

4.  The Veteran's liver disease is not due to carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault on VA's part in furnishing medical treatment in the 1990s; the proximate cause of his liver disease was an event that was reasonably foreseeable.

CONCLUSIONS OF LAW

1.  Peripheral neuropathy is not proximately due to, or the result of, the service-connected diabetes mellitus, type II.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2011); 38 C.F.R. § 3.310 (2006).

2.  Hypertension was not incurred, or aggravated, in active duty and is not proximately due to, or the result of, the service-connected PTSD and/or the service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011); 38 C.F.R. § 3.310 (2006).

3.  Liver disease was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

4.  The criteria for an award of compensation pursuant to 38 U.S.C.A. § 1151 for liver disease as a result of VA treatment in the 1990s have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, pre-decisional notice letters in January 2005 (hypertension and liver disease on a direct basis), March 2005 (hypertension on a secondary basis), October 2006 (peripheral neuropathy), and September 2010 (all issues including entitlement to compensation under 38 U.S.C.A. § 1151) complied with VA's duty to notify the Veteran with regards to the issues on appeal.  These letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The timing defect of the October 2006 and September 2010 letters was cured by the agency of original jurisdiction's subsequent readjudication of the Veteran's appeal, and issuance of a supplemental statement of the case, most recently in November 2011.  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), personnel records, and post-service medical records and secured examinations.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1)-(3).

A pertinent VA examination/opinion with respect to the issues on appeal was obtained in December 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination/opinion obtained in this case is sufficient, as it considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinion stated.  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Board acknowledges the representative's February 2012 argument that new VA examinations are necessary because the December 2010 examiner did not opine whether the Veteran has an alcohol problem that caused his liver disease secondary to his service-connected PTSD, and because the examiner did not opine as to whether the Veteran's hypertension is secondary to his service-connected diabetes mellitus, type II.  However, the Board finds that a remand to obtain a new examination with such additional opinions is not necessary.  In this case, the evidence of record does not suggest that the Veteran has an alcohol problem secondary to his PTSD, nor is there any evidence to suggest that the Veteran's hypertension is secondary to his diabetes mellitus, type II.  In this regard, the Board observes that none of the Veteran's contentions throughout this appeal, including his testimony at the May 2010 hearing indicated that he believed his hypertension was secondary to diabetes mellitus, type II.  

II.  Analysis

	A.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases (e.g., hypertension) may be presumptively service connected if it becomes manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2011).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

As for the Veteran's contentions that his peripheral neuropathy is secondary to his service-connected diabetes mellitus, type II, and that his hypertension is secondary to his service-connected PTSD, any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and, when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  In this regard, the Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310 during the pendency of this appeal.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a nonservice-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the ruling of the United States Court of Appeals for Veterans Claims (Court) ruling in Allen v. Brown, 7 Vet. App. 439 (1995), the comments to the regulation make clear that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the change amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claims were pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is more favorable to the claimant.

Pursuant to 38 U.S.C.A. §§ 105, 1110, "no compensation shall be paid if the disability is the result of the person's own willful misconduct or abuse of alcohol or drugs."  Willful misconduct is defined as "an act involving conscious wrongdoing or known prohibited action."  It involves deliberate or intentional wrongdoing with knowledge, or wanton and reckless disregard, of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  Willful misconduct will not be determinative unless it is the proximate cause of injury, disease, or death.  See 38 C.F.R. § 3.1(n). 

Alcohol use is considered willful misconduct where one deliberately drinks a beverage to enjoy its intoxicating effects, and intoxication results proximately and immediately in disability or death.  See 38 C.F.R. § 3.301(c)(2).  Similarly, the progressive and frequent use of drugs to the point of addiction is considered willful misconduct.  Where drugs are used to experience their effects, and the effects result proximately and immediately in disability, the disability is considered the result of willful misconduct.  See 38 C.F.R. § 3.301(c)(3).  But, diseases or disabilities that are a secondary result of chronic alcohol or drug use are not considered to be of willful misconduct origin.  See 38 C.F.R. § 3.301(c)(2), (c)(3).

In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), overruling Barela v. West, 11 Vet. App. 280 (1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that veterans can only recover for an alcohol or drug abuse disability secondary to a service-connected disability if they can adequately establish that their alcohol or drug abuse disability is secondary to, or is caused by, their primary service-connected disability.  Compensation would only result where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability.  This case primarily concerns situations where the veteran has a service-connected psychiatric disorder and is attempting to receive additional compensation, etc., for his alcohol and/or drug abuse on the premise that it is proximately due to or the result of his service-connected psychiatric disability.  The converse of this, however, is not sustainable where he has abused alcohol and/or drugs and wants compensation for it as the primary condition - as opposed to the secondary residual.

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

In general, for service connection to be granted for most of the presumed diseases, they must be manifested to a degree of 10 percent or more at any time after service.  Chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy, however, must be manifest to a degree of 10 percent within one year after the last date on which the Veteran performed active military, naval, or air service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2011); 38 C.F.R. § 3.307(a)(6)(ii); Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).

Previously, the diseases for which service connection may be presumed to be due to an association with herbicide agents included AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Further, Note 2 under 38 C.F.R. § 3.309(e) states that, for the purposes of that section, "the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset." 

Recently, on August 31, 2010, the Secretary published a final rule in the Federal Register amending 38 C.F.R. § 3.309(e).  See 75 Fed. Reg. 53,202.  The final rule was effective August 31, 2010.  Specifically, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease [including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina] to the list of diseases associated with exposure to certain herbicide agents.  A newly added Note 3 at the end of § 3.309 states that: "for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease."   

Because the rule was identified as a major rule, implementation of the rule was subject to the provisions of the Congressional Review Act (CRA).  The CRA requires an agency to wait 60 days before implementing a major rule to allow Congress the opportunity to review the regulation.  On October 29, 2010, the Secretary issued a memorandum lifting the stay of appeals affected by the new herbicide-related presumptions.  See Chairman's Memorandum No. 01-10-37, "Lifting of Stay of Appeals Affected by New Herbicide-Related Presumptions."  The memorandum notes that the CRA waiting period for the regulation expired on October 30, 2010, and accordingly, the stay of the adjudication of the affected claims was lifted October 30, 2010.  
Even where the criteria for service connection under the provisions of 38 C.F.R. § 3.309(e) are not met, a Veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In the current appeal, the Veteran's personnel records confirm that he was stationed in the Republic of Vietnam during service.  Additionally, service connection for diabetes mellitus, type II, as presumptively related to the in-service herbicide exposure has been awarded.  Therefore, his in-service exposure to herbicides is conceded.  

		1.  Peripheral Neuropathy

The Veteran contends that he has peripheral neuropathy that is secondary to his now service-connected diabetes mellitus, type II.  The Veteran has not contended that his peripheral neuropathy is directly related to his military service.  In this regard, the Board observes that the Veteran's STRs show no treatment for, or diagnosis of, peripheral neuropathy.  

According to post-service medical records, the Veteran was thought to have peripheral/central neuropathy in April 1997.  It was opined to be secondary to thyroid disease, adrenal diabetes, or alcohol or vitamin deficiency.  A record dated in June 1998 indicates that the Veteran's autonomic symptoms were most likely secondary to alcoholism and neurologic degeneration.  In August 2006, the Veteran reported that he just started feeling numbness in his bilateral lower extremities.  A record dated in November 2009 shows that the Veteran had intact motor function in all extremities and no numbness/tingling or loss of sensation.  At his May 2010 hearing, the Veteran testified that he had burning, tingling, and pain in his legs.  Hearing Transcript (T.) at 39-40.  

The Veteran was afforded a VA examination in December 2010.  The Board observes that the Veteran was first diagnosed with diabetes mellitus, type II at this examination.  The Veteran reported having tingling, twinges, and numbness of the left foot that was constant every day for the last ten years.  His right foot tingled with numbness for ten years.  He had no leg numbness or tingling.  He had occasional numbness of his hands, fingers, and arms that came and went for the past six months to one year that had never been treated.  The examiner noted that there was no evidence of the Veteran having peripheral neuropathy in his computerized patient records system.  Following examination, the Veteran was diagnosed with peripheral neuropathy in upper and lower extremities for ten years.  It was less likely than not related to diabetes mellitus since it preceded diabetes mellitus.  It was more likely than not related to his severe alcohol abuse in the past.  

Based on a review of the evidence, the Board finds that service connection for peripheral neuropathy on a secondary basis is not warranted.  Although the Veteran has been diagnosed with peripheral neuropathy, the evidence does not show that it is related in any way to his service-connected diabetes mellitus, type II.  The December 2010 examiner opined that the most likely etiology of Veteran's peripheral neuropathy was his severe alcohol abuse in the past.  That opinion is uncontradicted.  The Board acknowledges the representative's assertion that the Veteran's alcohol use was secondary to his service-connected PTSD and therefore, service connection for peripheral neuropathy is warranted as a secondary to alcohol use secondary to PTSD.  However, the evidence does not show that the Veteran's use of alcohol is secondary to his service-connected PTSD.  No medical professional has provided any opinion indicating that the Veteran's alcohol use is secondary to his service-connected PTSD.  The Board acknowledges that the Veteran reported to a December 2010 VA psychiatric examiner that he drank when he first got out of Vietnam and that he quit drinking hard liquor in the 1970s.  As the evidence does not support a finding that the Veteran's past history of alcohol abuse is secondary to his service-connected PTSD, the evidence does not support a finding that service connection for peripheral neuropathy as due to alcohol abuse secondary to service-connected PTSD.

Furthermore, with regards to the Veteran's contention that his peripheral neuropathy is due to his service-connected diabetes mellitus, type II, as noted by the VA examiner, the Veteran's peripheral neuropathy preceded the onset of his diabetes mellitus, type II.  Post-service treatment records reveal neurologic complaints as early as 1997.  He also reported to the VA examiner that he had had complaints for ten years.  However, diabetes mellitus, type II was not diagnosed until the December 2010 examination.  In this regard, the Board observes that a record dated in August 2006 shows that the Veteran was in a borderline diabetic state.  However, the evidence does not show a confirmed diagnosis of diabetes mellitus, type II until December 2010.  

In finding that the Veteran's peripheral neuropathy preceded the onset of his service-connected diabetes mellitus, type II, the Board acknowledges that the April 1997 treatment records showing an impression of peripheral/central neuropathy indicated that it could be secondary to adrenal diabetes.  However, no medical professional has provided any opinion to indicate that the Veteran's diabetes mellitus, type II was the adrenal diabetes referred to in 1997.  In other words, the competent medical evidence of record does not suggest that the Veteran had diabetes mellitus, type II, in 1997.  Rather, the Veteran has not been shown to have diabetes mellitus, type II, until 2010.

The Board also finds that the evidence does not indicate that the Veteran's service-connected diabetes mellitus, type II aggravates his peripheral neuropathy.  In this regard, the Veteran has not provided any contentions to indicate why he believes that his diabetes mellitus, type II, aggravates his peripheral neuropathy.  Rather, his contentions only indicate that he believes that his peripheral neuropathy was directly caused by his diabetes mellitus, type II, as opposed to his diabetes mellitus, type II, worsening his peripheral neuropathy.  The competent medical evidence of record fails to show that the Veteran's service-connected diabetes mellitus, type II, aggravates his peripheral neuropathy in any way.  Of significance to the Board in this matter is the fact that a competent and unrefuted medical opinion of record associates the Veteran's peripheral neuropathy with his previous severe alcohol abuse.  

The Board acknowledges the Veteran's belief that his peripheral neuropathy is related to his service-connected diabetes mellitus, type II.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a) (1).  Consequently, the Veteran's own assertions as to etiology of a disability have no probative value.

Without competent evidence of an association between the Veteran's peripheral neuropathy and his service-connected diabetes mellitus, type II, service connection for peripheral neuropathy is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for peripheral neuropathy on a secondary basis.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for peripheral neuropathy, as secondary to the service-connected diabetes mellitus, type II, is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).

		2.  Hypertension

The Veteran contends that he has hypertension that is related to his military service or, in the alternative, his service-connected PTSD and/or his service-connected diabetes mellitus, type II.

The Veteran's STRs show no treatment for elevated blood pressure readings, or a diagnosis of hypertension.  His November 1967 discharge examination revealed a blood pressure reading of 104/70.  All of the Veteran's systems were clinically normal.  In his accompanying report of medical history, the Veteran denied having high or low blood pressure.

According to post-service treatment records, the Veteran denied a history of hypertension in October 2000.  In April 2004, he reported a history of hypertension.  The medical records are not clear as to when the Veteran was initially diagnosed with hypertension.  None of the Veteran's medical records showing treatment for his service-connected PTSD, his service-connected diabetes mellitus, type II, and his hypertension contain any opinion indicating that his hypertension is related in any way to any service-connected disability.  Additionally, the records do not contain any opinion relating the Veteran's hypertension directly to his military service.  

The Veteran testified at his May 2010 hearing that he was first treated for hypertension around 1989 or 1998.  T. at 9.  He also testified that a doctor told him that his hypertension was related to his PTSD.  Id.  This most likely happened in the early 1990s.  Id. At 12.  

The Veteran was afforded a VA examination in December 2010.  The examiner noted that there were no pertinent symptoms found in the Veteran's STRs and that there had been no evidence of PTSD causing or aggravating his hypertension.  Following examination, the Veteran was diagnosed with hypertension.  The examiner opined that it was less likely than not related to military service because there were no records of the Veteran having hypertension in the military.  There was also no medical evidence indicating that it was aggravated by the PTSD.  Therefore, it was less likely than not related to PTSD.  The examiner's opinion was based upon a review of the claims file and an examination of the Veteran.  

Based on a review of the evidence, the Board finds that service connection for hypertension is not warranted on direct, secondary, and presumptive bases.  Although the Veteran has been diagnosed with hypertension, the evidence does not show that it is related to his military service on any basis.  On a direct basis, the Board finds that the evidence does not support a finding that an in-service incurrence or aggravation of an injury or disease to his cardiovascular system actually occurred.  In reaching this conclusion, the Board observes that the Veteran has not actually reported any in-service injury or disease to his cardiovascular system.  

Moreover, there is no nexus evidence to support a finding of direct service connection.  As noted above, no medical professional has provided an opinion that the Veteran's hypertension is related to his military service.  The only medical opinion of record, that of the December 2010 VA examiner, indicates that the Veteran's hypertension is not related to his military service.  That opinion is uncontradicted and is based upon an examination of the Veteran and a review of the Veteran's medical history.  

In this regard, the Board notes that the Veteran's discharge examination in November 1967 showed a clinically normal vascular system  The Board finds that the onset of his post-service hypertension did not occur in service.  The Board's finding is further supported by the lack of post-service evidence showing hypertension until 2004, over three decades after discharge from service.  Even the Veteran's reports that he was first treated for hypertension in 1989 at the earliest, still places the onset at least two decades after discharge from service.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of cardiovascular complaints, symptoms, or findings (to include in particular elevated blood pressure readings) for over two decades between the period of active service and a diagnosis of hypertension is itself evidence which tends to show that the Veteran's hypertension did not have its onset in service or for years thereafter.  

Additionally, the evidence does not show that the Veteran's hypertension was manifest to a degree of 10 percent or more within discharge from service.  Consequently, service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307, 3.309.  

Furthermore, the claims folder contains no competent evidence of hypertension associated with the Veteran's active duty.  In reaching this conclusion, the Board observes that none of the Veteran's post-service treatment records indicate any etiology of the Veteran's hypertension.  Further, as previously discussed herein, the December 2010 VA examiner opined that the Veteran's hypertension is not related to his military service.  Without evidence of an in-service event, injury, or disease to the Veteran's cardiovascular system or competent evidence of an association between his hypertension and his active duty, service connection for hypertension on a direct basis is not warranted.  

Moreover, the evidence does not show that the Veteran's hypertension is secondary to his service-connected diabetes PTSD.  The December 2010 examiner also provided a negative nexus opinion for secondary service connection.  Such opinion was obtained after a full examination of the Veteran that included a review of the pertinent records and the Veteran's contentions.  The competent medical evidence fails to show that the Veteran's hypertension is caused or aggravated by his service-connected PTSD.  No medical professional has provided any opinion to indicate that the Veteran's hypertension is caused or aggravated by his PTSD.  Furthermore, with regards to the representative's argument that the Veteran's hypertension is secondary to his service-connected diabetes mellitus, type II, there is no medical evidence to support such assertion.  Indeed, the Veteran's own contentions throughout this appeal have not indicated why he believes that hypertension is secondary to diabetes mellitus, type II.  Also, the evidence shows that the Veteran's hypertension pre-dated his diabetes mellitus, type II, and that the medical evidence of record fails to support a finding of aggravation.

The Board acknowledges the Veteran's belief that his hypertension is related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a)(1).  Consequently, the Veteran's own assertions as to etiology of a disability have no probative value.

Without evidence of an onset of hypertension in service, a continuity of pertinent symptomatology after service, or competent evidence of an association between the Veteran's hypertension and his active duty, including to his service-connected PTSD and/or service-connected diabetes mellitus, type II, service connection for hypertension is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for hypertension on direct and secondary bases.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for hypertension, on a direct basis, and as secondary to the service-connected PTSD and/or the service-connected diabetes mellitus, type II, is denied.  See 38 U.S.C.A §5107.

		3.  Liver Disease

The Veteran contends that he has liver disease that is related to his military service, including being due to in-service herbicide exposure.  To the extent that the Veteran contends that his liver disease is due to the use of taking the drug Accutane, such theory of entitlement is adjudicated below as entitlement to compensation under 38 U.S.C.A. § 1151.

The Veteran's STRs show no treatment for, or diagnosis of, liver disease or indeed any liver complaints.  His discharge examination in November 1967 revealed all clinically normal symptoms.  In his accompanying report of medical history, the Veteran denied having liver trouble.

According to post-service medical records, a record dated in October 2003 reveals that the Veteran was seen for multifactorial liver disease.  He reported that he drank vodka and scotch heavily daily (could not quantify) for about ten years but quit in 1975 and drank a few beers daily.  He had been abstinent since October 2002.  It was noted that a liver biopsy revealed mildly active chronic hepatitis with occasional areas of bridging fibrosis.  His liver laboratory results were atypical for pure ethanol.  It was opined that the Veteran's liver disease might be due to a combination of ethanol and psoriasis/Accutane use.  A record dated in April 2004 also showed that liver laboratory results were atypical for pure ethanol; it might be a combination of psoriasis/Accutane use plus or minus medication use.  He did not have any risk factors for hepatitis C, but he did however have a strong antinuclear antibody in the past.  A record dated in January 2005 reveals that the Veteran had a history of heavy ethanol use in the 1970s.  Laboratory tests revealed evidence of cirrhosis.  The etiology was unclear, but it was suspected to be from a combination of psoriasis, ethanol, hypertriglyceridemia and medication effect.  
Also, in January 2005, the Veteran was diagnosed with cryptogenic cirrhosis.  The etiology was unclear, but was thought to be multifactorial from alcohol, medications, and hypertriglyceridemia.  The record noted that a liver biopsy in 2002 revealed mildly active chronic hepatitis.  Treatment records dated through May 2010 continue to show treatment for liver disease.  None of the records indicate that the Veteran's liver disease is related to his military service, including his conceded in-service herbicide exposure.

The Veteran testified at his hearing that his liver problems began about 20 years earlier and were due to the use of Accutane.  T. at 21-22.  

The Veteran was afforded a VA examination in December 2010.  He reported having cirrhosis of the liver in the 1990s.  Following examination, the Veteran was diagnosed with Child's Hugh cirrhosis of the liver.  The examiner noted that the Veteran's treatment records indicated that the etiology of his liver disease was unclear, but suspected combination of psoriasis, alcohol abuse, hypertriglyceridemia and medication effect.  The examiner opined that it was not certain what caused the Veteran's cirrhosis of the liver.  The Veteran was a heavy alcohol user in the 1960s up until the 1970s.  He used Accutane for one year.  To say exactly what caused the Veteran's cirrhosis was mere speculation.  

Based on a review of the evidence, the Board finds that service connection for liver disease is not warranted on direct basis and presumptive bases, to include being due to conceded in-service herbicide exposure.  Although the Veteran has been diagnosed with liver disease, the evidence does not show that it is related to his military service.  On a direct basis, the Board finds that the evidence does not support a finding that an in-service incurrence or aggravation of an injury or disease to his liver actually occurred.  In reaching this conclusion, the Board observes that the Veteran has not actually reported any in-service injury or disease to his liver. 

Moreover, there is no nexus evidence to support a finding of service connection.  As noted above, no medical professional has provided an opinion that the Veteran's liver disease is related to his military service.  None of the competent medical evidence of record suggests that the Veteran's liver disease is directly related to his military service, including being due to in-service herbicide exposure.  In this regard, the Board observes that liver disease is not a disability presumptively associated with herbicide exposure.  No medical professional has provided any opinion to indicate that the Veteran's liver disease is directly related to his military service.

In this regard, the Board notes that the Veteran's discharge examination in November 1967 showed all clinically normal systems  The Board finds that the onset of his post-service liver disease did not occur in service.  The Board's finding is further supported by the lack of post-service evidence showing liver disease until 2002, over three decades after discharge from service.  Even the Veteran's reports that he was first treated for hypertension in the 1990s at the earliest, still places the onset at least two decades after discharge from service.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of liver complaints, symptoms, or findings for over two decades between the period of active service and a diagnosis of liver disease is itself evidence which tends to show that his liver disease did not have its onset in service or for years thereafter.  

Additionally, although the Veteran's representative argues that service connection for liver disease as due to alcohol use as secondary to the service-connected PTSD, the Board finds that service connection on such basis is not warranted.  Although the evidence does suggest that the Veteran's liver disease is based, in part, on the use of alcohol, the Board finds that the Veteran's alcohol use is not secondary to his service-connected PTSD for the reasons set forth above when denying service connection for peripheral neuropathy.  

The Board acknowledges the Veteran's belief that his liver disease is related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a)(1).  Consequently, the Veteran's own assertions as to etiology of a disability have no probative value.

Without evidence of an onset of liver disease in service, a continuity of pertinent symptomatology after service, or competent evidence of an association between the Veteran's liver disease and his active duty, including to his in-service herbicide exposure, service connection for liver disease is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for liver disease.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for liver disease, is denied.  See 38 U.S.C.A §5107.

	B.  Compensation under 38 U.S.C.A. § 1151

Alternatively, the Veteran contends that his liver disease is due to the use of Accutane to treat his skin, which was prescribed by the VA Medical Center (VAMC) in Dallas, Texas in the 1990s.

In order to warrant compensation under 38 U.S.C.A. § 1151, the Veteran must demonstrate that the VA treatment in question resulted in an additional disability and that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  VAOPGCPREC 40-97, 63 Fed. Reg. 31,263 (1998).

To determine whether the Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b) (2011).
For claims received on or after October 1, 1997, as in the instant case, the claimant must establish actual causation.  To meet causation requirements based on additional disability, the evidence must show that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  With regard to the former element, it must be shown that VA's care, treatment, or examination caused the Veteran's additional disability and VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished such VA care, treatment, or examination without the Veteran's informed consent.  38 C.F.R. § 3.361(c),(d) (2011).

Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner must explain in language understandable to the patient the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  The patient must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise if the proposed treatment is novel or unorthodox.  The patient may withhold or revoke his or her consent at any time.  38 C.F.R. § 17.32(c) (2010).  The informed consent process must be appropriately documented in the health record.  Signature consent is required for all diagnostic and therapeutic treatments or procedures that require anesthesia.  38 C.F.R. § 17.32(d) (2011).

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of this chapter.  38 C.F.R. § 3.361(d)(2) (2011).

According to post-service medical records in the present appeal, the Veteran was initially prescribed Accutane in January 1997 to treat rosacea.  A record dated in April 1998 reveals that the Veteran stopped using Accutane two months earlier.  None of the Veteran's treatment records showing the use of Accutane indicate that he had any problems with his liver.  As discussed above, VA treatment records beginning in October 2003 for the Veteran's liver disease show that it was opined to be multifactorial, with the use of Accutane as one of the factors.  The Veteran testified that his liver disease began around 20 years earlier due to Accutane use.  T. at 21-22.  

The Veteran reported to the December 2019 examiner that the Accutane "liked to have killed me."  He reportedly that he lost a lot of weight and had diarrhea, nausea and vomiting.  The Veteran reported seeing a liver specialist that agreed it was related to Accutane.  The examiner was unable to confirm that by records.  The examiner opined that, if the Veteran's liver disease was Accutane-related, there was no evidence of the physician who ordered it being careless, negligent, lacking proper care, making an error in judgment, or similar fault.  There are side effects to taking any medication.  The Accutane usage was just an ordinary risk.  To say exactly what caused the Veteran's cirrhosis was mere speculation.

Based on a review of the evidence, that Board finds that compensation benefits under 38 U.S.C.A. § 1151 for liver disease is not warranted.  Initially, the Board finds that the evidence does show that the Veteran has liver disease.  Additionally, the evidence also shows that the VAMC in Dallas, Texas prescribed the use of Accutane from January 1997 to February 1998.  Therefore, VA treatment has been shown.  Furthermore, the evidence does suggest that the Veteran's liver disease may be due, in part, to his use of Accutane.  However, the evidence does not show that the Veteran's liver disease was caused by carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault on VA's part in prescribing Accutane, or that the proximate cause of his liver disease was an event that was not reasonably foreseeable.  
In this case, the only medical opinion of record, that of the December 2010 VA examiner, indicates that, if the Veteran's liver disease was in any way Accutane-related, it was not caused by carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault on VA's part.  The examiner based the opinion on a full review of the Veteran's medical records, including the Veteran's contentions, as well as a physical examination.  That opinion is uncontradicted.  Indeed, although several VA treatment records for the Veteran's liver disease related the etiology of such disease, in part, to his Accutane use, none of those records indicate that the prescription of Accutane was careless or negligent; that the physician who prescribed it lacked proper skill or made an error in judgment; or that there was similar instance of fault on VA's part.  

Therefore, the Board finds that the competent medical evidence of record fails to demonstrate that the Veteran's complications liver disease were caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in prescribing Accutane, or that the proximate cause of the additional complaints was an event that was not reasonably foreseeable.  

Furthermore, the evidence does not show that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished such VA care, treatment, or examination without the Veteran's informed consent.  The competent evidence of record does not indicate that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  Indeed, no medical professional has provided such opinion.  

Moreover, the evidence does not show that the proximate cause was an event that was not reasonably foreseeable.  In this case, the VA examiner opined that side effects can happen with taking any medication; the Accutane usage was just an ordinary risk.  Additionally, the Board finds that the evidence does not support a finding that VA furnished such VA care, treatment, or examination without the Veteran's informed consent.  In this case, the Veteran has not even contended that he did not provide informed consent.  Thus, the evidence does not support a finding that VA furnished care without the Veteran's informed consent.  

In sum, the Board acknowledges that the Veteran's liver disease has been opined to be related, in part, to his use of Accutane prescribed by the VAMC in Dallas, Texas.  However, the totality of the evidence does not show that his additional disability is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment, or that the proximate cause of the additional complaints was an event that was not reasonably foreseeable.

In reaching this conclusion, the Board acknowledges the Veteran's belief that he has liver disease that is the result of VA treatment through the prescription of Accutane.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent opinion regarding whether he has additional disability due to the use of Accutane prescribed by VA that is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a) (1).  Consequently, the Veteran's own assertions have no probative value.

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for compensation pursuant to 38 U.S.C.A. § 1151 for liver disease.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for liver disease, is denied.  See 38 U.S.C.A §5107.

ORDER

Entitlement to service connection for peripheral neuropathy, as secondary to the service-connected diabetes mellitus, type II, is denied.

Entitlement to service connection for hypertension, to include as secondary to the service-connected PTSD and/or the service-connected diabetes mellitus, type II, is denied.
Entitlement to service connection for liver disease, to include as a result of in-service exposure to herbicides, is denied.

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for liver disease as a result of VA treatment in the 1990s is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


